FILED IN COURT OF APPEALS
                                                 12th Court of Appeals District


                                                                  1   I   /   \

                                                        1J A1 JA/ V
                                                       "CrrE RTF XAS ' x
                                                 CATHY 3. LUSK, <ZfLEft\

                                                                          FILE COPY



        RE: Case No. 15-0170                            DATE:                     3/4/2015
        COA #: 12-14-00343-CV             TC#:     2014C-0199
STYLE:CAROLE      ANN   WALLACE
   v.   BARBARA    LOUISE   HERNANDEZ
     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.    If you file a
waiver, the Court will not grant the petition without
first requesting a response.   (Tex. R. App . P. 53.3)
There is no fee for a response or a waiver.

                            MS.   CATHY   S.   LUSK
                            CLERK,   TWELFTH COURT OF APPEALS
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702